DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 10/14/2020.  As directed by the amendment, claims 1, 4-6, 16 and 17 have been amended, and claim 15 has been cancelled. As such, claims 1-14 and 16-18 are pending in the instant application, wherein claim 18 remains withdrawn in response to a restriction requirement.
 Applicant has filed a terminal disclaimer to address the double patenting rejection, which is hereby withdrawn.
Applicant has amended the claims clarify the claimed subject matter; the previous rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of Remarks filed 10/14/2020 (hereinafter “Remarks”) that because the embodiments of Papania both utilize a vent probe, the conduit of Papania does not define a conduit of a diameter to permit flow without requiring an air vent. 
required. Since the conduit of Papania is a macroscopic conduit (in view of the Figures and general disclosure), it appears fully capable of functioning without the vent (just not as efficiently), see also the rejection under 35 USC 112(b) below), and Applicant has provided no objective evidence to the contrary. Indeed, Papania only recites the vent probe in a dependent claim (Papania claim 12), which insinuates that the invention of Papania does not require this limitation, since the invention of the independent claim must be able to lack a vent probe, in order for the dependent claim to be further limiting. Therefore, the 35 USC 102 rejection in view of Papania is maintained below.

Applicant’s arguments with respect to claim(s) 1, 16 and 17 have been considered but are moot in as far as the new grounds of rejection (modified Papania) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, that is, Fukuoka teaches a ventless vial piercing arrangement, and Collins discloses/teaches ventless vial penetration and membrane nebuliser. [It is noted that Zierenberg also could have been easily modified to include a membrane nebulizer, e.g. as taught by Collins, in order to produce the expected result of functional vaporizer device using known nebulizing means, but the Zierenberg rejection is not updated/maintained below to avoid multiple redundant rejections for purposes of compact prosecution.]

Specification
The disclosure is objected to because of the following informalities: in the specification filed 9/27/2017, page 2, fourth paragraph references the claims. Since claims are subject to change during prosecution, references to claims in the specification are unclear (because their presence can effectively alter the specification as originally filed) and should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding may be provided for easier flow, without any association of the ventilation channel to the diameter of the opening means conduit, and without any disclosure of a difference in the diameter of the conduit when the ventilation channel is present. Therefore, the claims contain new subject matter which should be cancelled from the claims to address this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
require a vent; that is, a vent could be provided so long as it is not required. As best understood, for purposes of examination, any conduit that is wide enough to pass both a fluid molecule and a gas molecule side-by-side (e.g. any macroscopic conduit) is fully capable of permitting flow without requiring an air vent, as air would be fully capable of being passed up the conduit while fluid flows out. However, in the interest of compact prosecution, art will also be applied that explicitly teaches ampoules without vents being pierced by opening means that have a conduit (such that a vent is understood not to be required due to the diameter of the conduit), as this was not a novel concept at the time of invention (see the Conclusion section for additional art, as well).
Further regarding claims 1 (and thus its dependent claims 2-14), 16 and 17, the claims recite an opening means/needle with “a conduit,” but then also recite a tubular member defining “a conduit,” wherein it is unclear within the claims if these are the same conduit or two different conduits. As best understood, for purposes of the conduit” to address this rejection.
Claim 16 recites the limitation "the opening means" in line 12.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, the claim will be considered to read “the needle”.
Claim 17, line 8 recites that “the opening means is configured to move the ampoule” (emphasis added). However, as it is unclear how the disclosed needle would move the ampoule and in light of the specification and for purposes of examination, it appears that the claim was actually intended to read “the opening means is configured to open the ampoule”.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-12 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Collins, Jr. et al. (US 2004/0256487 A1; hereinafter “Collins”).
Regarding claim 1, Collins discloses an inhalation therapy device (device 100) (Figs. 1, 2 and 6; para [0084]: “device 100..may be used in other areas, such as respiratory treatment”) comprising: 
a body (comprising body 130) having a nebuliser device (nozzle assembly 150) (para [0071]), a nebuliser chamber (within cap 152) (Fig. 2) into which a fluid comprising a liquid medicament is to be nebulised by the nebuliser device (Fig. 2; paras [0108-117]), and an opening means (comprising end 142 of prime mover 140) (para [0079]); 
a lid (cartridge 126, which comprehends a lid because it closes over/caps the lower portion of body 130, see e.g. Fig. 1), 
an ampoule holder (bladder neck 1221) disposed in the lid for retaining an ampoule (bladder 1220) containing the fluid to be nebulised and to be opened by the opening means (Fig. 6 in view of Fig. 1; para [0081]), 
wherein the ampoule is configured to be moved in a direction of the opening means and to be opened by the opening means in response to closing of the lid on the body (paras [0078-79]), such that the opening means opens the ampoule disposed in the ampoule holder so that the fluid contained in the ampoule reaches the nebuliser device (para [0107]), wherein the opening means has a conduit (lumen 1410) (Fig. 9) through which the fluid from the ampoule reaches the nebuliser device (para [0107]), wherein the nebuliser device comprises a membrane nebulizer (by virtue of comprising mesh plate 156) (Fig. 10;  and wherein the opening means comprises a tubular member (prime mover 140 is tubular, including end 142 thereof) (Fig. 9) defining a conduit (lumen 1410) of a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule (bladder 1220 does not have a vent connected to it; vent 1223 is connected to reservoir 1218, not the bladder).  
Regarding claim 2, Collins discloses the inhalation therapy device according to claim 1, wherein the opening means and the ampoule holder are displaceable in relation to one another along a substantially straight path (Fig. 2; when employing the sliding embodiment of para [0078]).  
Regarding claim 3, Collins discloses the inhalation therapy device according to claim 1, wherein the opening means and the ampoule holder are displaceable in relation to one another along a substantially circular or helical path (Fig. 2; when employing the threaded connection or bayonet fitting of para [0078]).  
Regarding claim 4, Collins discloses the inhalation therapy device according to claim 1, wherein the lid is configured to be closed by use of a screw thread (Fig. 2; when employing the threaded connection of para [0078]).  
Regarding claim 5, Collins discloses the inhalation therapy device according to claim 1, wherein the lid is configured to be closed by use of a bayonet closure (Fig. 2; when employing the bayonet fitting of para [0078]).  
Regarding claim 6, Collins discloses the inhalation therapy device according to claim 1, wherein the lid is configured to be closed by turning or screwing (Fig. 2; when employing the threaded connection or bayonet fitting of para [0078]).  
 inhalation therapy device according to claim 1. wherein the ampoule holder is configured to grip and retain the ampoule (para [0081]).  
Regarding claim 8, Collins discloses the inhalation therapy device according to claim 1, wherein the lid and the ampoule holder are configured to push the ampoule toward the opening means such that the ampoule is opened during closing of the lid on the body (para [0078]).
Regarding claim 10, Collins discloses the inhalation therapy device according to claim 1. wherein the opening means is integrally connected with the conduit (Fig. 9).  
Regarding claim 11, Collins discloses the inhalation therapy device according to claim 1, wherein the inhalation therapy device has a sealing device (O-rings 134) for sealing the ampoule against the opening means (Fig. 1; para [0078]).  
Regarding claim 12, Collins discloses the inhalation therapy device according to claim 1, wherein the opening means is configured (by virtue of O-rings 134) to seal an opening of the ampoule to the opening means (Fig. 1; para [0078]).  
Regarding claim 17, Collins discloses an inhalation therapy device (device 100) (Figs. 1, 2 and 6; para [0084]: “device 100..may be used in other areas, such as respiratory treatment”) comprising: 
a body (comprising body 130) having a nebuliser device (nozzle assembly 150) (para [0071]), a nebuliser chamber (within cap 152) (Fig. 2) into which a fluid comprising a liquid medicament is to be nebulised by the nebuliser device (Fig. 2; , and an opening means (comprising end 142 of prime mover 140) (para [0079]); 
a lid (cartridge 126, which comprehends a lid because it closes over/caps the lower portion of body 130, see e.g. Fig. 1), 
an ampoule holder (bladder neck 1221) disposed in the lid for retaining an ampoule (bladder 1220) containing the fluid to be nebulised and to be opened by the opening means (Fig. 6 in view of Fig. 1; para [0081]), 
wherein the ampoule is configured to be moved in a direction of the opening means and to be opened by the opening means in response to closing of the lid on the body (paras [0078-79]), such that the opening means opens the ampoule disposed in the ampoule holder so that the fluid contained in the ampoule reaches the nebuliser device (para [0107]), wherein the ampoule holder has a first end (to the left in Figs. 1, 2 and 6) and a second end (to the right in Figs. 1, 2 and 6), wherein the opening means and the nebuliser device are located at the first end of the ampoule holder (Fig. 1), wherein the opening means has a conduit (lumen 1410) (Fig. 9) through which the fluid from the ampoule reaches the nebuliser device (para [0107]) and wherein the opening means comprises a tubular member (prime mover 140 is tubular, including end 142 thereof) (Fig. 9) defining a conduit (lumen 1410) of a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule (bladder 1220 does not have a vent connected to it; vent 1223 is connected to reservoir 1218, not the bladder).  

Claim Rejections - 35 USC § 102/103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-11, 13, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Papania et al. (US 2004/0134494 A1; hereinafter “Papania”) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Papania in view of Fukuoka et al. (US 5,364,386; hereinafter “Fukuoka”).
Regarding claim 1, Papania discloses an inhalation therapy device (aerosol delivery system 8) (Figs. 1-3) comprising: 
a body having a nebuliser device (ultrasonic nebulizer 36 or pneumatic nebulizer 90) (paras [0066] or [0075-76]), a nebuliser chamber (within prong 54) into which a fluid comprising a liquid medicament is to be nebulised by the nebuliser device (para [0067]), and an opening means (comprising agent probe 28) (para [0063]); 
a lid (receptacle 12), 
an ampoule holder (ice packs 20) disposed in the lid for retaining (para [0062]) an ampoule (vial 24) containing the fluid to be nebulised and to be opened by the opening means (para [0063]), 
wherein the ampoule is configured to be moved in a direction of the opening means and to be opened by the opening means in response to closing of the lid on the body (Figs. 1-3 in view of paras [0060-66], where, in relation to the directions within the Figures, 12/20/24 is positioned over exterior surface 14 and probes 26,28 and translated/pushed linearly down against/onto exterior surface 14 and probes , such that the opening means opens the ampoule disposed in the ampoule holder so that the fluid contained in the ampoule reaches the nebuliser device wherein the opening means has a conduit (the lumen through probe 28) through which the fluid from the ampoule reaches the nebuliser device (Figs. 1-3; paras [0060-66]), wherein the nebuliser device comprises a membrane nebulizer (Figs. 2-3, 5C-6; paras [0066] or [0075-76], where both nebulizer embodiments include a membrane/thin, perforated plate/screen through/via which droplets are ejected) and wherein the opening means comprises a tubular member (probe 28) defining a conduit (the lumen through probe 28) of a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule (since the conduit of Papania is a macroscopic conduit (in view of the Figures and general disclosure), it appears fully capable of functioning without the vent (just not as efficiently). Also, col. 9, lines 7-12 of Papania indicates that probe 28 can be any shape (and thus different diameters to provide the same hydraulic diameter) and the vent probe is only recited in a dependent claim, see Papania claim 12, which insinuates that the invention of Papania does not require this limitation, but merely that it is a possible further limitation).
In the alternative, if Applicant is able to objectively demonstrate that the conduit of Papania is not of a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule, Fukuoka demonstrates that it was well known in the art of penetrating vials and routing fluids therefrom at the time of invention for the conduit of a tubular opening means (the lumen of piercing needle 48 or 148) (Fig. 3 or 5) to have a diameter (needle 48 has a  to permit flow of a liquid medicament (mixed solution) (col. 4, lines 28-31) from an ampoule (vial 30/130) through the conduit without requiring an air vent connected to the ampoule (neither of the embodiments include an air vent, so one is not required). Therefore, it would have been obvious to an artisan at the time of invention to ensure that the diameter of the conduit of Papania is a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule as taught by Fukuoka, as this would have provided the predictable result(s) of reducing the complexity/number of parts of the device of Papania, if not maintaining the vent to provide the expected benefit of reduced manufacturing costs, or, if maintaining the vent of Papania, it would ensure that the device is still functional even if the vent line of Papania becomes blocked and/or it would provide even easier flow from the vial of Papania by virtue of a wider exit conduit allowing more/less impeded flow therethrough. 
Regarding claim 2, Papania discloses OR, in the alternative, Papania in view of Fukuoka teaches, an inhalation therapy device according to claim 1, wherein Papania further discloses wherein the opening means and the ampoule holder are displaceable in relation to one another along a substantially straight path (up and down in the Figs.) (Figs. 1-3; paras [0060-66], see discussion above).  
Regarding claim 7, Papania discloses OR, in the alternative, Papania in view of Fukuoka teaches, an inhalation therapy device according to claim 1, wherein Papania further discloses wherein the ampoule holder is configured to grip and retain the ampoule (paras [0062-63]).  
inhalation therapy device according to claim 1, wherein Papania further discloses wherein the lid and the ampoule holder are configured to push the ampoule toward the opening means such that the ampoule is opened during closing of the lid on the body (Figs. 1-3; paras [0060-66], see discussion above).  
Regarding claim 9, Papania discloses OR, in the alternative, Papania in view of Fukuoka teaches, an inhalation therapy device according to claim 1, wherein Papania further discloses wherein the opening means has a cutter (pointed end 30) designed to cut, when displacement of the ampoule occurs, into a wall area (rubber cap 32) of the ampoule that is intended for opening (para [0036]).  
Regarding claim 10, Papania discloses OR, in the alternative, Papania in view of Fukuoka teaches, an inhalation therapy device according to claim 1, wherein Papania further discloses wherein the opening means is integrally connected with the conduit (Fig. 2-3; para [0036], the probe defines the conduit).  
Regarding claim 11, Papania discloses OR, in the alternative, Papania in view of Fukuoka teaches, an inhalation therapy device according to claim 1, wherein Papania further discloses wherein the inhalation therapy device has a sealing device (rubber cap 32) for sealing the ampoule against the opening means (Figs. 2-3; para [0063], per the nature of rubber caps, and in order for the device to function because otherwise all the liquid in the inverted vial would leak out).  
Regarding claim 13, Papania discloses OR, in the alternative, Papania in view of Fukuoka teaches, an inhalation therapy device according to claim 1, wherein  further comprising the ampoule (vial 24), wherein the ampoule has a first area (cap 32) designed for opening by the opening means (Figs. 2-3; para [0063]) and a second area (the body of vial 24) designed for holding by the ampoule holder (Figs. 2-3; paras [0062-63]).  
Regarding claim 14, Papania discloses OR, in the alternative, Papania in view of Fukuoka teaches, an inhalation therapy device according to claim 13, wherein Papania further discloses wherein the ampoule comprises a sealing surface (the surface of cap 32 that extends along probes 26,28 when they are inserted therein) designed to seal the ampoule against the opening means or the conduit (Figs. 2-3; para [0063], per the nature of rubber caps, and in order for the device to function because otherwise all the liquid in the inverted vial would leak out).  
Regarding claim 16, Papania discloses an inhalation therapy device (aerosol delivery system 8) (Figs. 1-3) comprising: 
a body having a nebuliser device (paras [0066] or [0075-76]), a nebuliser chamber (within prong 54) into which a fluid comprising a liquid medicament is to be nebulised by the nebuliser device (para [0067]), and a needle (agent probe 28 with pointed end 30 comprehends a needle because it is a thin, pointed shaft) (para [0063]); 
a lid (receptacle 12), 
an ampoule holder (ice packs 20) disposed in the lid for retaining (para [0062]) an ampoule (vial 24) containing the fluid to be nebulised and to be opened by the needle (para [0063]), 
wherein the ampoule is configured to be moved in a direction of the needle and to be opened by the needle in response to closing of the lid on the body (Figs. 1-3 in view of paras [0060-66], where, in relation to the directions within the Figures, 12/20/24 is positioned over exterior surface 14 and probes 26,28 and translated/pushed linearly down against/onto exterior surface 14 and probes 26,28), such that the needle opens the ampoule disposed in the ampoule holder so that the fluid contained in the ampoule reaches the nebuliser device, wherein the needle has a conduit (the lumen through probe 28) through which the fluid from the ampoule reaches the nebuliser device (Figs. 1-3; paras [0060-66]), wherein the nebuliser device comprises a membrane nebulizer (Figs. 2-3, 5C-6; paras [0066] or [0075-76], where both nebulizer embodiments include a membrane/thin, perforated plate/screen through/via which droplets are ejected) and wherein the [needle] comprises a tubular member (probe 28) defining a conduit (the lumen through probe 28) of a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule (since the conduit of Papania is a macroscopic conduit (in view of the Figures and general disclosure), it appears fully capable of functioning without the vent (just not as efficiently). Also, col. 9, lines 7-12 of Papania indicates that probe 28 can be any shape (and thus different diameters to provide the same hydraulic diameter) and the vent probe is only recited in a dependent claim, see Papania claim 12, which insinuates that the invention of Papania does not require this limitation, but merely that it is a possible further limitation).
a diameter (needle 48 has a macroscopic diameter, and needle 148 has an even larger diameter) to permit flow of a liquid medicament (mixed solution) (col. 4, lines 28-31) from an ampoule (vial 30/130) through the conduit without requiring an air vent connected to the ampoule (neither of the embodiments include an air vent, so one is not required). Therefore, it would have been obvious to an artisan at the time of invention to ensure that the diameter of the conduit of Papania is a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule as taught by Fukuoka, as this would have provided the predictable result(s) of reducing the complexity/number of parts of the device of Papania, if not maintaining the vent to provide the expected benefit of reduced manufacturing costs, or, if maintaining the vent of Papania, it would ensure that the device is still functional even if the vent line of Papania becomes blocked and/or it would provide even easier flow from the vial of Papania by virtue of a wider exit conduit allowing more/less impeded flow therethrough. 
Regarding claim 17, Papania discloses an inhalation therapy device (aerosol delivery system 8) (Figs. 1-3) comprising: 
a body having a nebuliser device (paras [0066] or [0075-76]), a nebuliser chamber (within prong 54) into which a fluid comprising a liquid medicament is to be nebulised by the nebuliser device (para [0067]), and an opening means (comprising agent probe 28) (para [0063]); 
a lid (receptacle 12), 
an ampoule holder (ice packs 20) disposed in the lid for retaining (para [0062]) an ampoule (vial 24) containing the fluid to be nebulised and to be opened by the opening means (para [0063]), 
wherein the ampoule holder is configured to move the ampoule in a direction of the opening means and the opening means is configured to open the ampoule in response to closing of the lid on the body (Figs. 1-3 in view of paras [0060-66], where, in relation to the directions within the Figures, 12/20/24 are positioned together over exterior surface 14 and probes 26,28 and translated/pushed linearly down together against/onto exterior surface 14 and probes 26,28), such that the opening means opens the ampoule disposed in the ampoule holder so that the fluid contained in the ampoule reaches the nebuliser device (Figs. 1-3; paras [0060-66]), wherein the ampoule holder has a first end (facing down in Figs. 2-3) and a second end (facing up in Fig. 2-3), wherein the opening means and the nebuliser device are located at the first end of the ampoule holder (Fig. 2-3, where they are both located at/proximal to/closer to the bottom end), wherein the opening means has a conduit (the lumen through probe 28) through which the fluid from the ampoule reaches the nebuliser device (Figs. 1-3; paras [0060-66]) and wherein the opening means comprises a tubular member (probe 28) defining a conduit (the lumen through probe of a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule (since the conduit of Papania is a macroscopic conduit (in view of the Figures and general disclosure), it appears fully capable of functioning without the vent (just not as efficiently). Also, col. 9, lines 7-12 of Papania indicates that probe 28 can be any shape (and thus different diameters to provide the same hydraulic diameter) and the vent probe is only recited in a dependent claim, see Papania claim 12, which insinuates that the invention of Papania does not require this limitation, but merely that it is a possible further limitation).
In the alternative, if Applicant is able to objectively demonstrate that the conduit of Papania is not of a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule, Fukuoka demonstrates that it was well known in the art of penetrating vials and routing fluids therefrom at the time of invention for the conduit of a tubular opening means (the lumen of piercing needle 48 or 148) (Fig. 3 or 5) to have a diameter (needle 48 has a macroscopic diameter, and needle 148 has an even larger diameter) to permit flow of a liquid medicament (mixed solution) (col. 4, lines 28-31) from an ampoule (vial 30/130) through the conduit without requiring an air vent connected to the ampoule (neither of the embodiments include an air vent, so one is not required). Therefore, it would have been obvious to an artisan at the time of invention to ensure that the diameter of the conduit of Papania is a diameter to permit flow of the liquid medicament from the ampoule through the conduit without requiring an air vent connected to the ampoule as taught by Fukuoka, as this would have provided the 

Claim Rejections - 35 USC § 103
Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins in view of Papania.
Regarding claim 9 and 16, Collins discloses an inhalation therapy device according to claim 1 (wherein claim 16 contains substantially all the same limitations), but Collins is silent regarding wherein the opening means has a cutter designed to cut, when displacement of the ampoule occurs, into a wall area of the ampoule that is intended for opening/is a needle. However, Papania demonstrates that it was well known in the art of puncturing vials to access fluids therein at the time of invention for an opening means to have a cutter designed to cut, when displacement of the ampoule occurs, into a wall area of the ampoule that is intended for opening/be a needle (see e.g. the rejection of claim 1 in view of Papania above). Therefore, it would have been obvious to an artisan at the time of invention to provide a sharp edge around end 142 of Collins, such that it is designed to cut, when displacement of the ampoule occurs, into a wall area of the ampoule that is intended for opening/comprehends a .

Claims 3-6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papania OR, in the alternative, Papania in view of Fukuoka as applied to claim 1 above, and further in view of Chin.
Regarding claims 3-6, Papania discloses OR, in the alternative, Papania in view of Fukuoka teaches, an inhalation therapy device according to claim 1, wherein Papania further teaches that the lid can be connected to the body using any known detachable connection (para [0060]), and Papania further discloses a bayonet connection (para [0046]), but Papania does not explicitly disclose wherein the opening means and the ampoule holder are displaceable in relation to one another along a substantially circular or helical path, e.g. wherein the lid is closed by use of a screw thread or a bayonet closure such that the lid is closed by turning or screwing. However, screwing and bayonet closures were well known detachable connections in the respiratory therapy art at the time of invention as demonstrated by Papania (para [0046]) and as taught by Chin (Fig. 3), wherein the displacement in such systems is both linear and circular, resulting in a helical path, such that it would have been obvious to an artisan at the time of invention for the opening means and the ampoule holder of Papania to be displaceable in relation to one another along a substantially circular or helical path, e.g. wherein the lid is closed by use of a screw thread or a bayonet closure such that the lid is closed by turning or screwing as suggested by Papania and taught by Chin, in order to provide a suitably secure yet 
Regarding claim 12, Papania discloses OR, in the alternative, Papania in view of Fukuoka teaches, an inhalation therapy device according to claim 1, but Papania is silent wherein the opening means is configured to seal an opening of the ampoule to the opening means. However, Chin teaches that it was known in the respiratory therapy art at the time of invention for opening means (puncture stem 16) to be configured to seal (via compression seal 20) an opening (the hole pierced within diaphragm 44 or that of neck 46) of an ampoule (cartridge 14) to the opening means (Fig. 4 or 5C). Therefore, it would have been obvious to an artisan at the time of invention for the opening means of Papania to be configured to seal an opening of the ampoule to the opening means as taught by Chin, in order to allow a seal to be formed between the opening means and the ampoule before the ampoule is fully pierced (Chin, col. 4, lines 16-21), in order provide the expected result of an added barrier to leakage within the system and/or enhanced sterility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching pierced ampoules without vents, all of which are thus understood teach opening means with conduits of a diameter as claimed: Ramseyer et al. (US 5,515,842); Daragan et al. (US 3,237,809); Heyes et al. (US 2004/0010242 A1); Moats (US 2,431,649); Guichard et al. (US 3,913,631). 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRYN E DITMER/Primary Examiner, Art Unit 3785